EXHIBIT 10.4

 

SECOND AMENDMENT TO HCP, INC. EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT (the “Amendment”) is made as of October 31, 2013 (the
“Effective Date”), by and between HCP, Inc. (the “Company”) and Paul F.
Gallagher (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive entered into an Employment Agreement on
January 26, 2012, which was subsequently amended as of April 5, 2013
(collectively, the “Agreement”);

 

WHEREAS, the Company and Executive entered into a binding term sheet as of
October 3, 2013 (the “Term Sheet”); and

 

WHEREAS, the Company and Executive now wish to amend the Agreement to reflect
certain provisions of the Term Sheet as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, intending to be legally bound hereby, agree as
follows:

 

1.             Unless otherwise defined in this Amendment, capitalized terms
used herein shall have the meanings ascribed to such terms in the Agreement.

 

2.             Section 2 of the Agreement is hereby amended and restated to read
as follows:

 

“Term.  Executive’s employment under the terms and conditions of this Agreement
shall commence on the Effective Date.  Such employment shall continue for an
initial term that shall end on October 1, 2016 (the “Initial Term”), which will
be automatically extended as of October 1, 2016 for an additional one (1)-year
term and on each anniversary of October 1 thereafter, unless either Executive or
the Company has given written notice to the other no less than sixty (60) days
prior to the expiration of the Term then in effect that the Term shall not be so
extended.  As used herein, the “Term” shall refer to the Initial Term and any
extension thereof pursuant to the preceding sentence.  Provision of notice that
the Term shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement and shall not constitute “Good Reason”
for purposes of this Agreement.  Notwithstanding the above, the Term shall
earlier expire immediately upon the termination of Executive’s employment
pursuant to Section 5 hereof.”

 

1

--------------------------------------------------------------------------------


 

3.             Section 5(b)(i) of the Agreement is hereby amended and restated
to read as follows:

 

“an amount equal to two (2) times the sum of (x) Executive’s Base Compensation,
at the rate in effect on the date of Executive’s termination of employment and
(y) the greater of (I) Executive’s annual incentive bonus paid or payable for
the last fiscal year of the Company for which the Compensation Committee has
determined bonuses for the Company’s executives generally prior to the date of
such termination or (II) the average of Executive’s annual incentive bonuses for
the three consecutive fiscal years of the Company ending with the last fiscal
year of the Company for which the Compensation Committee has determined bonuses
for the Company’s executives generally prior to the date of such termination
(or, if less, the average of Executive’s annual incentive bonuses for the entire
period of his employment with the Company), such amount to be paid in a lump sum
in the month following the month in which Executive’s Separation from Service
(as defined below) occurs; and”

 

4.             Section 5(d) of the Agreement is hereby amended and restated to
read as follows:

 

“Welfare Benefit Continuation.  Subject to Section 5(e) below, in the event that
Executive’s employment hereunder is terminated other than (i) by the Company for
Cause or (ii) by Executive without Good Reason, the Company shall reimburse
Executive for the full amount of the COBRA premiums incurred by Executive during
the 24 month period following the date of such termination, provided that
(A) such reimbursement does not result in adverse tax consequences to the
Company under Section 105(h) of the Code or otherwise and (B) such reimbursement
shall immediately cease in the event that Executive becomes eligible to
participate in the health insurance plan of a subsequent employer or other
service recipient (or at such time as the Company ceases to offer group medical
coverage to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to Executive).”

 

5.             The following sentence shall be added to the end of
Section 4(c) of the Agreement:

 

“The Company shall reimburse Executive’s documented, reasonable attorney fees
and costs incurred for his attorney’s review of and advice regarding the Term
Sheet, the Retention Award (as defined in the Term Sheet) and this Amendment,
not to exceed $10,000 in the aggregate, which reimbursement shall be made
directly to Executive’s attorney upon the presentment of a statement of fees
actually incurred.”

 

6.             The parties acknowledge that this Amendment is the result of
arm’s-length negotiations between sophisticated parties, each afforded the
opportunity to be represented by legal counsel.  Each and every provision of
this Amendment shall be construed as though both parties participated equally in
the drafting of the same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Amendment.

 

7.             In the event of any inconsistency between any provision of this
Amendment and any provision of the Term Sheet, the provisions of this Amendment
shall control.

 

2

--------------------------------------------------------------------------------


 

8.             Except as expressly set forth herein, all of the provisions of
the Agreement shall remain unchanged and in full force and effect.  After the
date hereof, any reference to the Agreement shall mean the Agreement as amended
or modified hereby.

 

9.             This Amendment may be executed by the parties hereto in separate
counterparts (including by facsimile or .pdf or .tif attachment to electronic
mail), each of which when so executed and delivered shall be an original but all
such counterparts together shall constitute one and the same instrument.  Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment, in
the case of the Company by a duly authorized officer, as of the day and year
first above written.

 

 

HCP, INC.

 

 

 

 

 

 

By:

/s/ Lauralee E. Martin

 

 

Lauralee E. Martin

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Paul F. Gallagher

 

Paul F. Gallagher

 

4

--------------------------------------------------------------------------------